*574ORDER
PER CURIAM.
Movant appeals the denial of his 29.15 motion without an evidentiary hearing. Movant pled guilty to numerous offenses and now contends that he received ineffective assistance of counsel and was improperly denied an evidentiary hearing on two charges. Movant’s contention of ineffective assistance of counsel is fully refuted by the record. The findings and conclusions of the motion court are not clearly erroneous, and an extended opinion would have no precedential value. Affirmed pursuant to Rule 84.16(b).